PER CURIAM.
The appellant was informed against for the crime of robbery. He waived a jury, was tried by the court and found guilty and sentenced to a period of confinement in the state penitentiary. Appealing, he contends the evidence presented by the state was insufficient to support the conviction. It is argued on behalf of the appellant that the evidence as to' identification of the defendant at trial was inadequate, citing Ross v. State, Fla.App.1966, 190 So.2d 187. In the present case, in addition to certain other identification evidence, the victim of the robbery, in testifying at the trial, was positive in her identification of the defendant. The appellant contends the evidence shows that the victim did not have the time and opportunity to make a sufficient observation of the person involved to enable her to present credible evidence as to his identity. We can not agree. On inspecting the record we are of the view that the conviction has adequate evidentiary support.
Affirmed.